Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/01/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 07/14/2020 have been considered and approved by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[AltContent: rect]Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the limitations 
	(i) “in a lamination direction”, is unclear with regard to Applicant’s intended meaning. A direction of lamination could be the direction in which the sheets lie, 
	(ii) “circumference”, is unclear with regard how a number, such as a circumference, can, as an example, be connected to certain other elements of the invention, or can, as another example, be partially exposed.
	(iii) “an identical surface of the resin layer”, is unclear with regard to the relationship of that surface to the earlier-recited surface of the resin layer.
References Cited
The references of interest are cited:
(a) CHEN et al. (US 20150173258 A1) teaches an electronic component package, comprising: 
a resin layer (130) (see ¶0049); 
an electronic component (120), a part of the electronic component being covered with the resin layer (130), and the electronic component including an external terminal (unnumbered, see microbump of the component). 
However, CHEN et al. fails to teach and/or suggest including, for example, a grounding member as set forth in the claimed invention (see Applicant’s Fig. 1, a grounding body 30 which has a multilayer body 31) 
 (b) Chen (US 5838551 A) teaches an electronic component package, comprising: a substrate/board; a plurality of electronic components comprising at least one integrated circuit 
Similar to the references (a) and (b) is Tomonari et al. (US 2017/0092633 A1).

Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816